DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants ‘election filed on 03/02/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election with traverse of the species of the Fig. 17 in the reply filed on 03/02/2022 is acknowledged.  The traversal is on the ground(s) that at least on the grounds that examination of all of the identified species and all of the pending claims would not result in a serious search and/or examination burden. This is not found persuasive because the entire application contains a number a species that are patentable distinct from one another and including divergent subject matter that separate the species as noted by the examiner in the Restriction requirement mailed on 01/06/2022.
	Applicants elected a species of Fig. 17 drawn to an idler shaft 18 is positioned behind the orbiting scroll 36 and is supported by bearings 120 in the orbiting scroll 36 and bearings 122 in the housing 12 (see specification, page 9, para. [0059]). The species of Figs. 1-4 and 11-12 which the species of Figs. 7-9 is drawn to an orbiting scroll having cooling fluid or liquid 28, 54 that pass into a jacket(s) 46, 52, 54, (see specification, page 7, para. [0049]-para. [0050]); the species of Fig. 10 drawn to an orbiting scroll having fins 64 to direct or force liquid 28 to center 66 of the scroll device (see specification, page 7, para. [0052]) and the species of Figs. 13-14 drawn to a scroll device having first and second pairs of bearings that have dynamic shaft seals 80, 82 and mechanical shaft seals 92, 94 (see specification, page 8, para.[0055]-para.[0056]. The clear unrelated features among the species of claimed invention would require a separate search area for each species and thus, impose a burden in search and examination. It is additionally pointed out that, contrary to what applicant(s) suggest(s), the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection  
	Accordingly, the examiner has examined claims 1-7, 11-16 and 18-19, which read on the elected species of Fig. 17.  Claims 8-10, 17 and 20 are withdrawn from consideration as being directed to a non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
2.	The drawings are objected to because:   
	- Fig. 6, the solid line of a reference number (38 - see the top left of Fig. 6 ) should have a solid line pointing to a radial shaft seal.   
  
	- Fig. 17  should show the idler shaft (18) having a channel with a reference number.
	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "eccentric shaft comprising a channel” recited in claim 1 (see Fig. 17); “ cooling liquid outlet communicating with the channel formed in the eccentric shaft”, “cooling liquid inlet” recited in claims 1-4, 6, 11, 13-15 and 18-19 and “a plurality of eccentric shafts” recited in claims 5 and 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the following limitations: “the eccentric shaft comprising a channel” recited in claim 1; “ cooling liquid outlet/inlet communicating with the channel formed in the eccentric shaft” recited in claims 1-4, 6, 11, 13-15 and 18-19 and “a plurality of eccentric shafts” recited in claims 5 and 7 (see page 9, para. [0059] and Fig. 17)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the A/The scroll device” recited in claims 1-7, 11-16 and 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-7, 11-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
 “the eccentric shaft comprising a channel” and “a cooling liquid outlet/inlet communicating with the channel”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification (see page 9, para. [0059] and Fig. 17). Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. Claims 2-7 depend from the claim 1 and are likewise indefinite. 
- Claim 7 is indefinite because insufficient structure or structural relationships are recited to support the statements that “wherein at least one of the plurality of eccentric shafts is configured to enable cooling liquid to flow from the housing to the orbiting scroll, and at least 118986-15-CON another one of the plurality of eccentric shafts is configured to enable cooling liquid to flow from the orbiting scroll to the housing”. In other words, it is unclear that how the cooling liquid (28) flows from the orbiting scroll (36) to the housing (12) in the at least one another one of the plurality of eccentric shafts while the cooling liquid (28) flows from the housing(12) to the orbiting scroll (36)  in the at least one of the plurality of eccentric shafts during the operation of the scroll device. The applicants are required to clarify or to revise the claimed features.
- Claim 11 recites the limitations “the idler shaft comprising a channel” and “a cooling liquid outlet/inlet communicating with the channel”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification (see page 9, para. [0059] and Fig. 17). Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. Claims 2-7 depend from the claim 1 and are likewise indefinite. 
- Claim 18 recites the limitations “at least one eccentric idler shaft comprising a channel formed therein” and “a cooling liquid outlet/inlet communicating with the channel” and the limitation “the at least one eccentric idler shaft comprises three eccentric idler shafts, each of the three eccentric idler shafts comprising a channel formed therein” recited in claim 19. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification (see page 9, para. [0059] and Fig. 17). Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
	The conflict/inconsistency terminology between the claim subject matter and the specification disclosure that renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings (i.e.: the term “an eccentric shaft” and “an eccentric idler shaft”  recited in claims 1-7 and 18-19 (see page 9, para. [0059] and Fig. 17)). Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
For the purpose of this Office action, the claims 1-7, 11-16 and 18-19 will be examined as best understood by the examiner.

Claim Objections      
8.	Claims 1-7, 11-16 and 18-19 are objected to in that, the following limitation “an eccentric shaft(s) having a channel(s)”, “cooling liquid outlet/inlet communicating with the channel formed in the eccentric shaft” should be given reference numeral in the specification (see page 9, para. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claims 1-5, 11-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (Sato) (Publication Number JP 2002-227779A).
	Regarding claim 1, as shown in Fig. 1, Sato discloses a scroll device comprising: a housing 1; a motor having a shaft 10; an orbiting scroll 4 connected to the shaft for moving the orbiting scroll; a fixed scroll 3 mated to the orbiting scroll 4; an eccentric shaft 21 extending from the orbiting scroll 4 to the housing 1, the eccentric shaft 21comprising a channel 36, 38 formed therein; and a cooling liquid inlet 27 in fluid communication with the channel 36, 38.   
	Regarding claim 2, Sato discloses a further comprising a cooling liquid outlet (not numbered; however, clearly seen in Fig. 2) in fluid communication with the channel.     
	Regarding claim 3, Sato discloses a wherein the cooling liquid inlet 27 is in fluid communication with the cooling liquid outlet (not numbered; however, clearly seen in Fig. 2) via the channel 36, 38.     

	Regarding claim 5, Sato discloses wherein the scroll device comprises a plurality of eccentric shafts 21 extending from the orbiting scroll 4 to the housing 1, each of the eccentric shafts 21 comprising a channel 36, 38 formed therein.     
	Regarding claim 11, Sato discloses a housing 1; a motor having a shaft 10; an orbiting scroll 4 connected to the shaft 10 for moving the orbiting scroll 4; a housing 1 mated to the orbiting scroll 4 via a plurality of idler shafts 21, at least one of the plurality of idler shafts 21 comprising a channel 36,37formed therein; and a cooling liquid inlet in fluid communication with the channel.    
	Regarding claim 12, Sato discloses wherein each of the plurality of idler shafts 10                                                                                                        is eccentric.     
	Regarding claim 13, Sato discloses further comprising a cooling liquid outlet (not numbered; however, clearly seen in Fig. 2).     
	Regarding claim 14, Sato discloses wherein the cooling liquid inlet 27 is in fluid communication with the cooling liquid outlet via the channel 36, 38.     
	Regarding claim 15, Sato discloses wherein cooling liquid enters the cooling liquid inlet which is closer to the housing 1 than the orbiting scroll 4.     
	Regarding claim 16, Sato discloses wherein at least two of the plurality of idler shafts 21 comprise a channel 36, 38 formed therein, and further wherein cooling liquid passes through the channel of a first one of the plurality of idler shafts 21 in a first direction.   

	Regarding claim 19, Sato discloses wherein the at least one eccentric idler shaft 21 comprises three eccentric idler shafts, each of the three eccentric idler shafts comprising a channel 36, 38 formed therein.

Allowable Subject Matter
10.	Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Prior Art
11.	The IDSs (PTO-1449) filed on Nov. 11, 2021, Jul. 30, 2021, Feb. 17, 2021 and Jan. 11, 2021 have been considered.  An initialized copy is attached hereto.  



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746